 

Exhibit 10.1

REYNOLDS AMERICAN INC.
LONG-TERM INCENTIVE PROGRAM

PERFORMANCE SHARE AGREEMENT

DATE OF GRANT:  March 1, 2016

1.    Grant.  Pursuant to the provisions of the Reynolds American Inc. Amended
and Restated 2009 Omnibus Incentive Compensation Plan (the “Plan”), Reynolds
American Inc. (the “Company”), on the date set forth above, has granted to

[[FIRSTNAME]] [[LASTNAME]] (the “Grantee”),

subject to the terms and conditions which follow and the terms and conditions of
the Plan, an initial grant (the “Target Number”) of

[[SHARESGRANTED]]  Performance Shares.

A copy of the Plan has been provided to the Grantee and is made part of this
Performance Share Agreement (this “Agreement”) with the same force and effect as
if set forth in this Agreement itself.  All capitalized terms used in this
Agreement shall have the meaning set forth in the Plan, unless otherwise defined
in this Agreement.

2.    Value.  Each Performance Share shall be equal in value to one share of
common stock, par value $0.0001 per share, of the Company or any security or
other consideration into which such share may be changed by reason of any
transaction or event of the type referred to in Section 11 of the Plan (each, a
“Share”).

3.    Scoring.  (a)   Subject to the terms and conditions of this Agreement, the
Performance Shares shall have a three-year performance period, consisting of the
Company’s fiscal years 2016, 2017 and 2018 (the “Performance Period”), after
which the number of Performance Shares earned (the “Earned Number”) will be
determined as provided below, and when vested, will be paid in Shares.

(b)    If the Company fails to pay to its shareholders cumulative dividends of
at least $5.04 per Share (the “Dividend Threshold”) for the Performance Period
(which would exclude the dividend paid on January 4, 2016, but would include the
dividend paid on January 2, 2019), then the Target Number shall be reduced by an
amount equal to three times the percentage of the dividend underpayment for the
Performance Period, up to a maximum Target Number reduction of 50% (the “Revised
Target Number”), provided that, if the Performance Shares are Assumed in
connection with a Change of Control, the Dividend Threshold (and the reduction
under this sentence based on the Dividend Threshold) shall not apply.

 

--------------------------------------------------------------------------------

 

(c)    At the end of the Performance Period, after determining if the Dividend
Threshold has been met, the Earned Number shall be determined by multiplying the
Target Number, or Revised Target Number if the Dividend Threshold has not been
met, by the average score for the Company under the Reynolds American Inc.
Annual Incentive Award Program (such program, and any successor plan or program
thereto, “AIAP”) for fiscal years 2016, 2017 and 2018; provided, however, that
such three-year average score shall in no event be greater than 150%; and
provided, further, that the value of the Earned Number of Performance Shares
that vest as provided in Section 4 of this Agreement, and are paid as provided
in Section 5 of this Agreement, shall not exceed any maximum limits set by the
Board of Directors pursuant to its resolutions adopted on February 4, 2016, or
otherwise contained in the Plan.  

(d)    Notwithstanding anything in Section 3 of this Agreement to the contrary,
in the event of a Change of Control prior to the end of the Performance Period,
the “Change of Control Earned Number” shall be equal to the product of (i) the
Target Number and (ii) the average of the following:  (x) the score for the
Company under the AIAP for each fiscal year of the Performance Period ending
prior to the date of such Change of Control, and (y) a score of 100% for each
fiscal year of the Performance Period ending after the date of such Change of
Control.

4.    Vesting.  (a)   Subject to the terms and conditions of this Agreement, the
Earned Number (or in the event of a Change of Control prior to the end of the
Performance Period in connection with which the Performance Shares are Assumed,
the greatest of (i) the Earned Number, (ii) the Change of Control Earned Number,
or (iii) the Target Number) of Performance Shares shall vest on March 1, 2019
(the “Normal Vesting Date”), if the Grantee remains employed by the Company or a
Subsidiary on such date.

(b)    Notwithstanding anything in Section 4(a) of this Agreement to the
contrary but subject to the other terms of this Agreement, in the event of (i)
the Grantee’s Retirement (as such term is defined below) or (ii) the Grantee’s
Termination of Employment where the Grantee is eligible for and accepts
severance benefits under a Company-sponsored severance plan or agreement with
the Company (with eligibility for severance benefits to be determined in the
sole discretion of the Company), in either case prior to the Normal Vesting
Date, and in the case of clause (ii) above prior to the occurrence of a Change
of Control, the number of Performance Shares that will vest on the Normal
Vesting Date shall be equal to the product of (x) the Earned Number and (y) a
fraction, the numerator of which shall be the number of days between the Date of
Grant and the date of the Grantee’s Retirement or Termination of Employment, as
applicable, and the denominator of which shall be the number of days between the
Date of Grant and the Normal Vesting Date, and the remaining Performance Shares
will be forfeited and cancelled on the Normal Vesting Date.  For purposes of
this Agreement, the term “Retirement” shall mean the Grantee’s voluntary
Termination of Employment on or after his or her 65th birthday, on or after his
or her 55th birthday with 10 or more years of service with the Company or a
Subsidiary, or on or after his or her 50th birthday with 20 or more years of
service with the Company or a Subsidiary.  In addition, for purposes of applying
the fraction set forth in clause (y) of the first sentence of this Section 4(b)
solely in the case of the Grantee’s Retirement, if the Grantee is a level 8
through level 10 employee of the Company or a Subsidiary on the Date of Grant,
the date of the Grantee’s Retirement shall be considered to be the earlier of
(A) the Normal Vesting Date or (B) the first anniversary of the actual date of
the Grantee’s Retirement if (I) the Grantee
notifies the Company of the Grantee’s intent to retire at least one year in
advance of the

2

--------------------------------------------------------------------------------

 

Grantee’s intended date of Retirement and (II) the Grantee’s Retirement in fact
occurs on the date provided by the Grantee to the Company in such notice (or
such other date as is subsequently agreed to by the Grantee and the
Company).  The Company shall establish such policies, procedures, rules and
guidelines as it determines to be appropriate to administer the preceding
sentence, including the form and timing of the Grantee’s notice of the Grantee’s
intent to retire.  The Company’s determination of the Grantee’s eligibility for
treatment under the second preceding sentence shall be final and binding on the
Grantee.

(c)    Notwithstanding anything in Section 4(a) of this Agreement to the
contrary but subject to the other terms of this Agreement, in the event of (i)
the Grantee’s death or (ii) the Grantee’s Termination of Employment due to
Permanent Disability (as such term is defined below), in either case prior to
both the Normal Vesting Date and the occurrence of a Change of Control, while
the Grantee is an active employee of the Company or a Subsidiary, the number of
Performance Shares that will vest on the date of the Grantee’s death or the date
of the Grantee’s Termination of Employment due to Permanent Disability, as
applicable, shall be equal to the product of (x) the Target Number and (y) a
fraction, the numerator of which shall be the number of days between the Date of
Grant and the date of the Grantee’s death or the date of the Grantee’s
Termination of Employment due to Permanent Disability, as applicable, and the
denominator of which shall be the number of days between the Date of Grant and
the Normal Vesting Date, and the remaining Performance Shares will be forfeited,
cancelled and will no longer be considered outstanding on the date of the
Grantee’s death or the date of the Grantee’s Termination of Employment due to
Permanent Disability, as applicable.  For purposes of this Agreement, the term
“Permanent Disability” shall mean that the Grantee has become eligible for and
is in receipt of benefits under the Company’s Long-Term Disability Plan.  In
addition, for purposes of applying the fraction set forth in clause (y) of the
first sentence of this Section 4(c), if the Grantee is a level 8 through level
10 employee of the Company or a Subsidiary on the Date of Grant, the date of the
Grantee’s death or the date of Grantee’s Termination of Employment due to
Permanent Disability, as applicable, shall be considered to be the earlier of
(A) the Normal Vesting Date or (B) the first anniversary of the date of the
Grantee’s death or the date of Grantee’s Termination of Employment due to
Permanent Disability, as applicable, if (I) the Grantee notifies the Company of
the Grantee’s intent to retire at least one year in advance of the Grantee’s
intended date of Retirement and (II) the date of the Grantee’s death or the date
of Grantee’s Termination of Employment due to Permanent Disability, as
applicable, occurs on a date when the Grantee would have been eligible for
Retirement.  The Company shall establish such policies, procedures, rules and
guidelines as it determines to be appropriate to administer the preceding
sentence, including the form and timing of the Grantee’s notice of the Grantee’s
intent to retire.  The Company’s determination of the Grantee’s eligibility for
treatment under the second preceding sentence shall be final and binding on the
Grantee.

3

--------------------------------------------------------------------------------

 

(d)    (i)  Notwithstanding anything in Section 4(a) or Section 4(b) of this
Agreement to the contrary but subject to the other terms of this Agreement, in
the event of a Change of Control (x) that occurs (A) prior to the Normal Vesting
Date and (B) while the Performance Shares remain outstanding, and (y) in
connection with which the Performance Shares are not Assumed, the number of
Performance Shares that will vest on the date of such Change of Control shall be
equal to the higher of (A) the Target Number or (B) the Change of Control Earned
Number.

(ii)   For purposes of this Agreement, the Performance Shares shall be
considered “Assumed” in connection with a Change of Control if this Agreement is
continued without change in connection with such Change of Control or, if this
Agreement is modified or the Performance Shares are adjusted in connection with
such Change in Control, the following requirements are satisfied:  (w) the value
of the Performance Shares is not reduced by such modification or adjustment, (x)
the Performance Shares as so modified or adjusted relate to publicly traded
equity securities of the Company or its successor in the Change of Control (or
another entity that is affiliated with the Company or its successor following
the Change of Control), (y) if the Grantee is subject to U.S. federal income tax
under the Code, the tax consequences under the Code of the Performance Shares as
so modified or adjusted are not less favorable to the Grantee than the tax
consequences of the Performance Shares before such modification or adjustment,
and (z) the other terms and conditions of the Performance Shares as so modified
or adjusted are not less favorable to the Grantee than the terms and conditions
of the Performance Shares before such modification or adjustment (including the
provisions that would apply in the event of a subsequent Change of Control and
in the event of the Grantee’s Termination of Employment) and are consistent with
Sections 4(d)(iii) and (iv).  The Performance Shares may be Assumed only to the
extent such assumption does not result in the Performance Shares failing to
comply with Section 409A of the Code.  The determination of whether the
conditions of this Section 4(d)(ii) are satisfied will be made by the Committee,
as constituted immediately before the Change of Control, in its sole discretion.

(iii)  Notwithstanding anything in Section 4(a) of this Agreement to the
contrary but subject to the other terms of this Agreement, if the Performance
Shares are Assumed in connection with a Change of Control and the Grantee incurs
a Qualified Termination before the Normal Vesting Date and within the two year
period following the Change of Control, the number of Performance Shares that
shall vest upon such Qualified Termination shall be the higher of (x) the Target
Number or (y) the Change of Control Earned Number.

(iv)  For purposes of this Section 4(d), a “Qualified Termination” shall mean
(x) a Termination of Employment in connection with which the Grantee is or would
be eligible to receive severance benefits under a severance plan or agreement
that the Company sponsors or is party to as of the Change of Control (based on
the terms of such plan or agreement in effect immediately prior to the Change of
Control), (y) the Grantee’s death or (z) the Grantee’s Termination of Employment
due to Permanent Disability.

(e)    Notwithstanding anything in this Agreement to the contrary but subject to
the other terms of this Agreement, in the event of the Grantee’s (i) voluntary
Termination of Employment (other than at Retirement or the Grantee’s Termination
of Employment where the Grantee is eligible for and accepts severance benefits
under a Company-sponsored severance

4

--------------------------------------------------------------------------------

 

plan or agreement with the Company), (ii) involuntary Termination of Employment
where the Grantee is not eligible for severance benefits under a
Company-sponsored severance plan or agreement with the Company (including,
without limitation, a Termination of Employment for Cause, as such term is
defined in the relevant severance plan or agreement) or (iii) involuntary
Termination of Employment where the Grantee is eligible for but does not accept
the severance benefits under the relevant Company-sponsored severance plan or
agreement with the Company, in each case, prior to the Normal Vesting Date, the
Performance Shares shall be immediately forfeited and cancelled and shall not be
considered outstanding.

5.    Payment.  (a)   Payment of vested Performance Shares shall be made only in
Shares.  At the Company’s sole discretion, such Shares may be issued in
certificated or book-entry form.

(b)    Except as set forth in Section 5(c) of this Agreement, or except under
such other circumstances as the Committee deems appropriate if the Grantee is
not a “Covered Employee” within the meaning of Section 162(m) of the Code, no
payment of vested Performance Shares shall be made to the Grantee prior to the
Normal Vesting Date.  Except as otherwise provided by this Agreement, payment of
vested Performance Shares shall be made as soon as practicable following the
Normal Vesting Date, and in any event no later than March 15, 2020.

(c)    In the event that the Performance Shares vest pursuant to Section 4(c),
Section 4(d)(i) or Section 4(d)(iii), the payment of the vested Performance
Shares shall be made as soon as practicable after the applicable vesting event,
and in any case no later than March 15 after the end of the year in which such
event occurs.

(d)    Any payment to which the Grantee is entitled under this Agreement by
reason of (or otherwise after) the Grantee’s death shall be made to the
Grantee’s estate.

6.    Termination of Employment.  For purposes of this Agreement, the term
“Termination of Employment” shall mean termination from active employment with
the Company or a Subsidiary, a successor to the Company or a Subsidiary in a
Change of Control, or another entity that is affiliated with the Company or its
successor following the Change of Control; it does not mean the termination of
pay and benefits at the end of a period of salary continuation (or other form of
severance pay or pay in lieu of salary).

7.    Dividend Equivalent Payment.  At the time of the payment of any vested
Performance Shares, the Grantee shall receive a cash dividend equivalent payment
in an amount equal to the product of (a) the Earned Number and (b) the aggregate
amount of dividends per share declared and paid to the Company’s shareholders on
Shares during the period from the Date of Grant through the date of the payment
of the Performance Shares, without interest (the “Actual Dividends Paid”);
provided, however, that in the event that Section 4(b), 4(c) or 4(d) applies,
the amount of the dividend equivalent payment to the Grantee shall be equal to
the product of (i) the number of Performance Shares in which the Grantee becomes
vested pursuant to Section 4(b), 4(c) or 4(d) of this Agreement, as applicable,
and (ii) the Actual Dividends Paid.  Notwithstanding anything in this Section 7
to the contrary, to the extent the payment of the vested Performance Shares
occurs after both the date a dividend has been declared by the Company and the
record date for such dividend, but prior to the dividend payment date related
thereto, the amount of the Actual Dividend Paid also shall include such
dividend.  In the case of

5

--------------------------------------------------------------------------------

 

a dividend payment to be paid in property, the dividend payment shall be deemed
to be the fair market value of the property at the time of distribution of the
dividend payment to the Grantee, as determined by the Committee.

8.    Rights as a Shareholder.  The Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company with respect to the
Performance Shares unless and until, and to the extent, the Performance Shares
vest and Shares have been paid to the Grantee in accordance with Section 5 of
this Agreement.

9.    Transferability.  Other than as specifically provided in this Agreement
with regard to the death of the Grantee, this Agreement and any benefit provided
or accruing hereunder shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge; and any
attempt to do so shall be void.  No such benefit shall, prior to receipt thereof
by the Grantee, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Grantee.

10.   No Right to Employment.  Neither the execution and delivery of this
Agreement nor the granting of the Performance Shares evidenced by this Agreement
shall constitute any agreement or understanding, express or implied, on the part
of the Company or its subsidiaries to employ the Grantee for any specific period
or in any specific capacity or shall prevent the Company or its subsidiaries
from terminating the Grantee’s employment at any time with or without cause.

11.   Application of Laws.  The granting of Performance Shares under this
Agreement shall be subject to all applicable laws, rules and regulations and to
such approvals of any governmental agencies as may be required.

12.   Notices.  Any notices required to be given hereunder to the Company shall
be addressed to the Corporate Secretary, Reynolds American Inc., Post Office Box
2990, Winston-Salem, NC 27102-2990 (other than any notice that the Grantee
provides under Section 4(b) or Section 4(c), which shall be sent as described in
the policies, procedures, rules and guidelines established by the Company
pursuant to Section 4(b) and Section 4(c)), and any notice required to be given
hereunder to the Grantee shall be sent to the Grantee’s address as shown on the
records of the Company.

13.   Taxes.  Any taxes required by federal, state or local laws to be withheld
by the Company in respect of the grant of Performance Shares or payment of
vested Performance Shares hereunder shall be paid to the Company by the Grantee
by the time such taxes are required to be paid or deposited by the Company.  The
Grantee hereby authorizes the necessary withholding of Performance Shares by the
Company to satisfy the minimum statutory tax withholding amount prior to
delivery of the vested Performance Shares.

14.   Administration and Interpretation.  In consideration of the grant of
Performance Shares hereunder, the Grantee specifically agrees that the Committee
shall have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan and
Agreement as are consistent therewith and to interpret or revoke any such
rules.  All actions taken and all interpretations and determinations

6

--------------------------------------------------------------------------------

 

made by the Committee shall be final, conclusive, and binding upon the Grantee,
the Company and all other interested persons.  No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.  The Committee may
delegate its interpretive authority as permitted by the provisions of the Plan.

15.   Compliance with Section 409A of the Code.  This Agreement is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent.

16.   Amendment.  This Agreement is subject to the Plan, a copy of which has
been provided to the Grantee.  The Board of Directors and the Committee, as
applicable, may amend the Plan, and the Committee may amend this Agreement, at
any time in any way, except that, other than as otherwise provided by the Plan,
any amendment of the Plan or this Agreement that would impair the Grantee’s
rights under this Agreement may not be made without the Grantee’s written
consent.

17.   Litigation Assistance.  (a) In addition to any other obligations of the
Grantee under law or any other agreement with any Related Company, in
consideration of the grant of Performance Shares hereunder, the Grantee
specifically agrees that the Grantee:

(i)    if requested by the Company, will personally provide reasonable
assistance and cooperation to the Related Companies in activities related to the
prosecution or defense of any pending or future lawsuits or claims involving any
Related Company (with the Company reimbursing the Grantee for reasonable and
necessary out-of-pocket costs and expenses incurred in connection therewith);

(ii)   will promptly notify the Company’s General Counsel, in writing, upon
receipt of any requests from anyone other than an employee or agent of one of
the Related Companies for information regarding any Related Company which could
reasonably be construed as being proprietary, non-public or confidential, or if
the Grantee becomes aware of any potential claim or proposed litigation against
any Related Company;

(iii)  will refrain from providing any information related to any claim or
potential litigation against any Related Company to any person who is not a
representative of the Company without the Company’s prior written permission,
unless required to provide information pursuant to legal process;

(iv)  will not disclose or misuse any confidential information or material
concerning any Related Company; and

(v)   will not engage in any activity detrimental to the interests of any
Related Company, including an act of dishonesty, moral turpitude or other
misconduct that has or could have a detrimental impact on the business or
reputation of any Related Company.

(b)    In further consideration of the grant of Performance Shares hereunder,
the Grantee specifically agrees that, if required by law to provide sworn
testimony regarding any matter related to any Related Company:  the Grantee will
consult with and have Company

7

--------------------------------------------------------------------------------

 

designated legal counsel present for such testimony (with the Company being
responsible for the costs of such designated counsel); the Grantee will
cooperate with the Company’s attorneys to assist their efforts, especially on
matters the Grantee has been privy to, holding all privileged attorney-client
matters in strictest confidence.

(c)    Notwithstanding anything herein to the contrary, nothing in this
Agreement shall (i) prohibit the Grantee from reporting possible violations of
federal law or regulation to any governmental agency or entity or making other
disclosures in accordance with any whistleblower protection provisions of state
or federal law or regulations, or (ii) require notification or prior approval by
the Company or the Company’s General Counsel of any such reports or disclosures.

18.   Noncompetition and Other Prohibited Activities.  (a)  In addition to any
other obligations of the Grantee under law or any other agreement with any
Related Company, in consideration of the grant of Performance Shares hereunder,
the Grantee, during the continuation of his or her employment by any Related
Company and during the one-year period commencing upon his or her Termination of
Employment for any reason (or, if the Grantee is receiving benefits under a
severance plan or agreement, the period of time set forth in the non-competition
agreement entered into by the Grantee in connection with the receipt of such
severance benefits), will not, directly or indirectly:

(i)    be employed, or retained as an independent contractor, or otherwise
provide advisory or consulting services (in each case, whether compensated or
not compensated), in a sales-related capacity, marketing role, strategic
planning role, financial role, or in a product research and development role for
any Competitive Business;

(ii)   be employed by, or retained as an independent contractor by, or otherwise
provide advisory or consulting services to (in each case, whether compensated or
not compensated), any Competitive Business in any sort of position or capacity
involving the performance of services that are the same as, or substantially
similar to, the services the Grantee performed while an employee of any Related
Company;

(iii)  serve (whether compensated or not compensated) as an officer or director
of any Competitive Business;

(iv)  organize, own (other than owning up to 5% of the outstanding stock of a
publicly traded company) or operate any Competitive Business;

(v)   (w) be employed, or retained as an independent contractor (in each case,
whether compensated or not compensated) by, (x) provide advisory or consulting
services (in each case, whether compensated or not compensated) to, (y) organize
or operate or (z) serve as a director or official of (in each case, whether
compensated or not-compensated) any Anti-Tobacco Organization;

8

--------------------------------------------------------------------------------

 

(vi)   (x) be employed, or retained as an independent contractor (in each case,
whether compensated or not compensated) by, (y) provide advisory or consulting
services (in each case, whether compensated or not compensated) to or (z) serve
as a director or official of (in each case, whether compensated or
non-compensated) any Regulator; or

(vii)  solicit, offer employment to, or hire any employee, independent
contractor or any other individual providing services to any Related Company
(other than secretarial and clerical personnel), who was employed by, or
provided services to, any Related Company, at the time of the Grantee’s
Termination of Employment, or who was employed by, or provided services to, any
Related Company during the 90-day period preceding such date, to become employed
by or otherwise provide services to, any person, firm, entity or corporation, or
approach any such person for any of the foregoing reasons.

As used in this Agreement, the term “including,” or variations thereof, shall
not be a term of limitation, but rather shall be deemed to be followed by the
words “without limitation.”

(b)    For purposes of Section 17 and Section 18 of this Agreement, the terms
set forth below have the following definitions:

(i)    “Anti-Tobacco Organization” means any firm, organization, entity, group,
or sole proprietorship, the activities or purposes of which include opposing,
advocating or lobbying against, or seeking the imposition of restrictions or
prohibitions with respect to, any of the Related Companies’ Businesses or the
use or consumption of any of the Products.

(ii)   “Competitive Business” means any corporation, limited liability company,
partnership, person, firm, organization, entity, enterprise, business or
activity that is engaged in any of the Related Companies’ Businesses in the
Territory or seeking to engage in any of the Related Companies’ Businesses in
the Territory.

(iii)  “Governmental Authority” means the government of the United States of
America, any other nation or political subdivision thereof, whether state or
local, and any agency, authority, administration, instrumentality, regulatory
body, court or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

(iv)  “Regulator” means: (x) the U.S. Food and Drug Administration (the “FDA”),
the Center for Tobacco Products established within the FDA (the “CTP”), the
Tobacco Products Scientific Advisory Committee established within the CTP, or
any other office, division, branch, committee, department or other body
(collectively, an “Organizational Body”) established by the FDA or by an
Organizational Body; or (y) any other Governmental Authority having the
authority to regulate, or make recommendations regarding any proposed
regulations affecting, any part of any of the Related Companies’ Businesses.

(v)    “Related Companies’ Businesses” means the businesses of manufacturing,
distributing, advertising, promoting, marketing or selling any of the following
products (collectively, “Products”):  (w) any cigarette, cigar, little cigar,
“roll-your-own” tobacco, smokeless or smoke-free tobacco product (including
moist snuff, dry snuff, snus, loose leaf, plug and twist tobacco and any other
smokeless or smoke-free tobacco, including dissolvable

9

--------------------------------------------------------------------------------

 

products, that may be invented through the date of Grantee’s Termination of
Employment); (x) any nicotine replacement therapy products, including nicotine
gum, mouth spray and pouches, and any products otherwise marketed or intended to
be used as part of a smoking cessation program; (y) any product commonly
referred to as an “e-cigarette”; and (z) any other product, including any
tobacco or cigarette substitute, that any Related Company invents, develops
and/or markets through the date of the Grantee’s Termination of Employment.

(vi)   “Related Company” means, at any time, individually, the Company and each
of its subsidiaries; and “Related Companies” means, at any time, collectively,
the Company and all of its subsidiaries, and, in any case, each and all of their
respective subsidiaries, parents, affiliates (including partnerships and joint
ventures in which any Related Company is a partner or joint venturer),
successors and assigns.

(vii)  “Territory” means (x) the United States of America, its territories,
commonwealths and possessions (including duty-free stores or outlets located
anywhere in any of the foregoing places); (y) U.S. military installations
located anywhere in the world; and (z) any other location in which any Related
Company conducts any of the Related Companies’ Businesses through the date of
the Grantee’s Termination of Employment.

(c)    Notwithstanding anything to the contrary contained in this Agreement,
Section 18 of this Agreement will not prohibit a Grantee from engaging in the
authorized practice of law, whether for a firm, corporation or otherwise, in any
jurisdiction that prohibits agreements restricting the right of an individual to
engage in such practice; provided, however, a Grantee will continue to be bound
by any and all applicable professional and ethical rules of conduct that govern
the use or disclosure of confidential information obtained during the course of
any representation of the Company or any of its subsidiaries; and, provided
further, this Agreement does prohibit a Grantee from engaging in any of the
activities outlined in Section 18(a) of this Agreement in a non-legal, business
role.

(d)    The Grantee understands and agrees that:

(i)    the purpose of this Section 18 is solely to protect the Related
Companies’ legitimate business interests, including, but not limited to, the
Related Companies’ confidential information, customer relationships and
goodwill, all of which contribute to the Related Companies’ competitive
advantage in operating the Related Companies’ Businesses in the Territory;

(ii)   the Related Companies manufacture, distribute, advertise, promote, market
and sell Products in the Territory, and the restrictive covenants contained in
this Agreement are necessary to protect the Related Companies’ legitimate
business assets and interests, and they are reasonable in time, territory, and
scope, and in all other respects;

(iii)  the restrictive covenants contained in this Agreement constitute a
material inducement to the Company entering this Agreement, without which the
Company would not have entered into this Agreement; and

(iv)  the covenants set forth in this Section 18 are essential elements of this
Agreement and shall be construed as agreements independent of any other
provision in this

10

--------------------------------------------------------------------------------

 

Agreement, and the existence of any claim or cause of action of the Grantee
against the Company or any other Related Company, whether predicated on this
Agreement or otherwise, shall not excuse the Grantee’s breach, or constitute a
defense to the enforcement by the Related Companies, of these restrictive
covenants.  The Company and the Grantee have had the opportunity to
independently consult with their respective counsel for advice in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the businesses conducted by the Related Companies.

(e)    The Grantee agrees that any breach of the covenants contained in Section
18 of this Agreement would irreparably injure the Related Companies and that
their remedies at law would be inadequate.  Accordingly, in the event of any
breach or threatened breach of Section 18 of this Agreement, the Related
Companies, in addition to any other rights and remedies available at law or in
equity, shall be entitled to an injunction (and/or other equitable relief),
restraining such breach or threatened breach, and be entitled to the
reimbursement of court costs, attorneys’ fees and other costs and expenses
incurred in connection with enforcing this Agreement.  The existence of any
claim or cause of action on the part of the Grantee against any Related Company
shall not constitute a defense to the enforcement of these provisions.  This
Agreement shall be enforceable by any Related Company, either alone or together
with any other Related Company or Related Companies.  The rights and remedies
hereunder provided to the Related Companies shall be cumulative and shall be in
addition to any other rights or remedies available at law, in equity or under
this Agreement.

(f)    If any of the provisions of Section 18 of this Agreement are determined
by a court of law to be excessively broad, whether as to geographical area,
time, scope or otherwise, such provision shall be reduced to whatever extent is
reasonable and shall be enforced as so modified.  Any provisions of Section 18
of this Agreement not so modified shall remain in full force and effect.

19.   Recoupment Provisions.  (a)   Subject to the clawback provisions of the
Sarbanes-Oxley Act of 2002, the Committee may, in its sole discretion, direct
that the Company recoup, and upon demand by the Company the Grantee agrees to
return to the Company, all or a portion of any Shares paid to the Grantee
hereunder computed using financial information or performance metrics later
found to be materially inaccurate.  The number of Shares to be recovered shall
be equal to the excess of the number of Shares paid out over the number of
Shares that would have been paid out had such financial information or
performance metric been fairly stated at the time the payout was made.

(b)    The Committee may direct recoupment of Shares pursuant to Section 19(a)
of this Agreement whether or not it directs recoupment of related AIAP
payouts.  The Committee also may amend a yearly AIAP payout percent for purposes
of recoupment of Shares under this Agreement without directing recoupment of
related AIAP payouts.

(c)    If the Company reasonably determines that the Grantee has materially
violated any of the Grantee’s obligations under Section 17 or 18 of this
Agreement, then effective the date on which such violation began, (i) any
Performance Shares that have not yet vested and been paid to the Grantee under
this Agreement shall be forfeited and cancelled, and (ii) the

11

--------------------------------------------------------------------------------

 

Company may, in its sole discretion, recoup any and all of the Shares previously
paid to the Grantee under this Agreement.

(d)    If, after a demand for recoupment of Shares under Section 19 of this
Agreement, the Grantee fails to return such Shares to the Company, the Grantee
acknowledges that the Company (or the Company through the actions of any of its
subsidiaries employing the Grantee, if applicable) has the right to effect the
recovery of the then current value of such Shares and the amount of its court
costs, attorneys’ fees and other costs and expenses incurred in connection with
enforcing this Agreement by (i) deducting (subject to applicable law and the
terms and conditions of the Plan) from any amounts the Company (and if
applicable, any Subsidiary employing the Grantee) owes to the Grantee
(including, but not limited to, wages or other compensation), except with
respect to any non-qualified deferred compensation under Section 409A of the
Code, (ii) withholding, except with respect to any non-qualified deferred
compensation under Section 409A of the Code, payment of future increases in
compensation (including the payment of any discretionary bonus amount) or grants
of compensatory awards that  otherwise would have been made in accordance with
the Company’s or any of its subsidiaries’ otherwise applicable compensation
practices, or (iii) any combination of the foregoing.  The right of recoupment
set forth in the preceding sentence shall not be the exclusive remedy of the
Company, and the Company may exercise each and every other remedy available to
it under applicable law.

20.   Qualified Performance-Based Awards.  If the Grantee is a Covered Employee,
the grant of Performance Shares evidenced by this Agreement shall be considered
a Qualified Performance-Based Award.  In furtherance thereof, and
notwithstanding anything in this Agreement or the Plan to the contrary, the
Earned Number of Performance Shares that the Grantee may earn for the
Performance Period pursuant to the grant evidenced by this Agreement (the
“Earned Shares”) shall be determined by the Committee based on, and must have a
value (the “Earned Shares Value”) that in no event exceeds a value equal to, the
percentage of the Company’s cumulative Cash Net Income (as defined below) for
the Performance Period previously established by the Board of Directors of the
Company in resolutions adopted on February 4, 2016 to apply with respect to the
Grantee for the Performance Period (the “Award Pool Value”).  Notwithstanding
the prior sentence, the Committee shall have the power and authority, in its
sole and absolute exercise of negative discretion, to reduce the Earned Shares
such that the Earned Shares Value will be less than the Award Pool Value, which
reduction may be made by taking into account the factors described above under
Section 3 of this Agreement or any other criteria the Committee deems
appropriate.  The reductions in Earned Shares Value, if any, shall not result in
any increases in the value of performance shares earned by any other
Participant.  For purposes of this Agreement, the term “Cash Net Income” shall
mean the Company’s net income from continuing operations in the consolidated
statement of income adjusted for the impact of non-cash items, such as
depreciation, amortization, unrealized gains and losses, intangible asset
impairments and other non-cash gains/losses included in net income (as reported
in the Company’s annual reports for 2016, 2017 and 2018, respectively).

21.   Electronic Signature.  This Agreement is delivered electronically.  The
Grantee consents to using an electronic signature to sign this Agreement and be
legally bound to his or her acceptance or rejection of the grant.  By
electronically signing the Agreement, the Grantee also consents to entering into
this Agreement in electronic form.  The Grantee acknowledges that

12

--------------------------------------------------------------------------------

 

his or her electronic signature will have the same legal force and effect as a
handwritten signature.  The Grantee’s electronic signature, including date and
time of signing will be stored electronically with the Performance Share grant
record.

22.   GOVERNING LAWS.  THE LAWS OF THE STATE OF NORTH CAROLINA SHALL GOVERN THE
INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS OF THIS AGREEMENT,
REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF
LAWS.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 22, ANY CONTROVERSY OR
DISPUTE ARISING OUT OF OR RELATED TO THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY
IN THE COURTS (FEDERAL AND STATE) SITUATED IN THE STATE OF NORTH CAROLINA,
FORSYTH COUNTY.  THE GRANTEE CONSENTS TO PERSONAL JURISDICTION IN THE STATE OF
NORTH CAROLINA AND IN THE COURTS THEREOF FOR THE ENFORCEMENT OF THIS AGREEMENT,
AND WAIVES ANY RIGHTS THE GRANTEE OTHERWISE MAY HAVE UNDER THE LAWS OF ANY
JURISDICTION TO OBJECT ON ANY BASIS TO JURISDICTION OR VENUE WITHIN THE STATE OF
NORTH CAROLINA TO ENFORCE THIS AGREEMENT.  IN ADDITION, AND NOTWITHSTANDING THE
FOREGOING, THE COMPANY MAY ELECT, IN ITS DISCRETION, TO SEEK A TEMPORARY
RESTRAINING ORDER OR PRELIMINARY OR PERMANENT INJUNCTIVE (OR SIMILAR) RELIEF TO
ENFORCE ITS RIGHTS UNDER SECTIONS 17 AND 18 OF THIS AGREEMENT IN ANY
JURISDICTION OR COURT ANYWHERE IN THE WORLD THAT THE COMPANY DETERMINES TO BE
APPROPRIATE, AND THE GRANTEE HEREBY CONSENTS TO VENUE IN ANY SUCH JURISDICTION
OR COURT IN SUCH EVENT.

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Grantee
have executed this Agreement as of the Date of Grant first above written.

 

 

 

REYNOLDS AMERICAN INC.

 

 

 

 

 

 

By:

[geff1xky42mc000001.jpg]

 

 

 

Authorized Signature

 

 

 

Grantee’s Signature

 

 

 

 

 

 

Print Name:

 

 

 

 

13